DETAILED ACTION
	For this action, Claims 1-11, 14, 15 and 20-23 are pending.  Claims 12, 13 and 16-19 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 April 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 09 April 2021 have been fully considered but they are not persuasive.  Applicant has amended independent Claim 1, upon which the remaining claims are dependent, to further recite incorporated limitations of now cancelled claims and a drying step performed “under a vacuum atmosphere”.  Applicant further argues that the cited prior art in the grounds of rejection of the respective claims under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 does not disclose a “vacuum atmosphere”; however, upon further consideration, the examiner respectfully disagrees.  .  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 14, 15 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 14, 15 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As detailed above, Claim 1 has been amended to recite the limitation “under a vacuum 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8-11, 14, 15 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nadal Roura (herein referred to as “Roura”, US Pat Pub. 2018/0000879).
Regarding instant Claim 1, Roura discloses a method of extracting a cannabinoid from a Cannabis plant tissue (Abstract; Paragraph [0010]; method of purifying/extracting cannabinoids from Cannabis plant material) comprising the steps:  a 
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Roura further discloses wherein before the washing step, the Cannabis plant tissue is solid (Paragraph [0308]; solid plant material is used during processing).
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Roura further discloses wherein after the extraction step, the extracted cannabinoids are separated using chromatography including reverse phase (Paragraph [0308]; current counter chromatography is a reverse phase chromatography).
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  Roura further discloses wherein the separated cannabinoids are identified and/or quantified using mass spectrometry (Paragraph [0377]; mass spectrometry is suggested to identify the components).
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  The polar solvent may comprise an organic acid such as acetic acid (Paragraph [0052]; acetic acid may be added to solvent to enhance isolation/extraction).  
Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  Roura further discloses wherein the washing step is performed multiple times (Paragraph [0308]; acetone washing step is repeated three times in the example).
Regarding instant Claim 9, Claim 8, upon which Claim 9 is dependent, has been rejected above.  Roura further discloses wherein the washing is performed multiple times with a first polar solvent, followed by multiple washes with a second polar solvent, different from the first (Paragraph [0050]; Paragraph [0295]; methods teach that multiple solvents in washing step may be used, such as acetone followed by hexane, wherein hexane washing is repeated; however, solvents can be interchanged, including using ethanol, wherein acetone and ethanol are both polar). 
Regarding instant Claim 10, Claim 9, upon which Claim 10 is dependent, has been rejected above.  Roura further discloses wherein the first polar solvent comprises an water modified by organic acid and the second polar solvent comprises ethanol (Paragraph [0050]; Paragraph [0052]; Paragraph [0061]; Paragraph [0295]; two different solvents may be used interchangeably, including ethanol for the second solvent, acetic acid may be added to one of the solvents, wherein water is generally included as part of the solvent {see hexane/ethanol/water ratios in Paragraph [0062]}, such as the first, therefore disclosing that the first solvent comprises an organic acid and the second polar solvent comprises ethanol).
Regarding instant Claim 11, Claim 8, upon which Claim 11 is dependent, has been rejected above.  Roura further discloses wherein the washing step is performed at a temperature less than 5 degrees Celsius (Paragraph [0026]; range of temperatures includes low temperatures around freezing point of water).
Regarding instant Claim 14, Claim 12, upon which Claim 14 is dependent, has been rejected above.  Roura further discloses wherein the refrigerated extraction step is performed at a temperature less than about 5 degrees Celsius (Paragraph [0035]; 
Regarding instant Claim 15, Claim 14, upon which Claim 15 is dependent, has been rejected above.  Roura further discloses wherein the extraction step is performed at a temperature less than 0 degrees Celsius (Paragraph [0035]; Paragraph [0038]; second solvent step that is used in conjunction with chromatography comprises may be performed at temperatures below the freezing point of water).  
Regarding instant Claim 22, Claim 10, upon which Claim 22 is dependent, has been rejected above.  Roura further discloses wherein the first polar solvent comprises said water modified by an acetic acid (Paragraph [0050]; Paragraph [0052]; Paragraph [0061]; Paragraph [0295]; two different solvents may be used interchangeably, including ethanol for the second solvent, acetic acid may be added to one of the solvents, wherein water is generally included as part of the solvent {see hexane/ethanol/water ratios in Paragraph [0062]}).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nadal Roura (herein referred to as “Roura”, US Pat Pub. 2018/0000879) in view of Moore, US 4551542.
  Regarding instant Claim 6, Claim 5, upon which Claim 6 is dependent, has been rejected above.  Roura discloses acetic acid may be used within the solvent, which may be water (Paragraph [0052]; Paragraph [0061]).
However, Roura is silent on an acetic acid content of 0.5% in water by volume.
Moore discloses regeneration of 6-Fluoro-4chromanone from 6-Fluoro-4-Ureidochroman-4-carboxylic acid in the same field of endeavor as Roura, as it solves the mutual problem of using acetic acid/water solutions as a solvent for extraction from 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the acetic acid content in water of Roura by making said acetic acid content 0.5% in water by volume as taught by Moore because Moore discloses such an acetic acid content in water provides an optimal extraction solution for substances comprising carboxylic acids and derivatives (Moore, Col. 4, Lines 9-28).  
Regarding instant Claim 20, Claim 5, upon which Claim 20 is dependent, has been rejected above.  Roura discloses acetic acid may be used within the solvent, which may be water (Paragraph [0052]; Paragraph [0061]).
However, Roura is silent on an acetic acid content of less than 5.0% in water by volume.
Moore discloses regeneration of 6-Fluoro-4chromanone from 6-Fluoro-4-Ureidochroman-4-carboxylic acid in the same field of endeavor as Roura, as it solves the mutual problem of using acetic acid/water solutions as a solvent for extraction from substances comprising carboxylic acid (Abstract).  Moore further discloses that a solution of acetic acid content of 0.5% in water by volume provides for an optimally enhanced extraction solution (Col. 4, Lines 9-28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the acetic acid content in water of Roura by making said acetic acid content 0.5%, or less than 5.0%, in water by volume as taught by Moore because Moore discloses such an acetic acid content in water provides an optimal 
Regarding instant Claim 21, Claim 20, upon which Claim 21 is dependent, has been rejected above.  The combined references further disclose wherein the polar solvent comprises less than 1.0% acetic acid in water by volume (Moore, Col. 4, Lines 9-28, acetic acid concentration is taught to be 0.5%).

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nadal Roura (herein referred to as “Roura”, US Pat Pub. 2018/0000879) in view of Bach, US Pat Pub. 2017/0226077.
Regarding instant Claim 7, Claim 5, upon which Claim 7 is dependent, has been rejected above.  Roura discloses that ratios of water and ethanol may be used with the method that provide 40% ethanol in water by volume (Paragraph [0063]; ethanol: water ratio is may range from 1:20 to 20:1).
However, Roura is silent on this mixture being used in the washing of the plant material.
Bach discloses the production of 11-hydroxy-thc in the same field of endeavor as Roura, as it solves the mutual problem of washing cannabis plant material (Paragraph [0017]; Paragraph [0033]).  Bach further discloses wherein the cannabis plant material is washed in a combination of ethanol and water that effectively washes said plant material (Paragraph [0017]; Paragraph [0033]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the washing step of Roura to comprise washing the plant 
Regarding instant Claim 23, Claim 10, upon which Claim 23 is dependent, has been rejected above.  Roura discloses that ratios of water and ethanol may be used with the method that provide 40% ethanol in water by volume (Paragraph [0063]; ethanol: water ratio is may range from 1:20 to 20:1).
However, Roura is silent on this mixture being used in the washing of the plant material.
Bach discloses the production of 11-hydroxy-thc in the same field of endeavor as Roura, as it solves the mutual problem of washing cannabis plant material (Paragraph [0017]; Paragraph [0033]).  Bach further discloses wherein the cannabis plant material is washed in a combination of ethanol and water that effectively washes said plant material (Paragraph [0017]; Paragraph [0033]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the washing step of Roura to comprise washing the plant material with a polar solution comprising 40% ethanol in water by volume as taught by Bach because Bach discloses washing the cannabis plant material with ethanol and water provides satisfactory washing before further treatment, and Roura discloses such a ratio provides for high extraction of the desired cannabis product (Bach, Paragraph [0017]; Paragraph [0033]; Roura, Paragraph [0063]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.